Detailed Action
Summary
1. This office action is in response to the application filed on May 29, 2020. 
2. Claims 1-21 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 05/29/2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 05/29/2020 and 03/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 2-5 and 13-15 are objected to because of the following informalities: 
Claims 2-5 and 13-15 recites “one or more of the electrostatic discharge protection circuits” in lines 1-2 should be “the one or more of electrostatic discharge protection circuits”.
 

Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Zeng “101562187”. 
In re to claim 1, Zeng discloses an integrated circuit (Figs. 1-11 shows a diagram illustrating SOI circuit ESD global protection. Examiner noted that all figures are considered as same embodiments)  comprising a power source (Figs. 1 and 11 shows VDD), a ground (GND) , a signal input (input end 101), and a signal output (bidirectional end 108), wherein the integrated circuit (Figs.1 and 11) further comprises one or more essentially identically configured electrostatic discharge protection circuits (ESD protection structure diode 102/102 ', 104/104’,105/105’ and 107/107’) configured to provide electrostatic discharge protection between any two of the power source (VDD), the ground (GND), the signal input (101), and the signal output (108).  
In re to claim 12, Zeng discloses a method of providing electrostatic discharge protection for an integrated circuit (Figs. 1-11 shows a method and operating of SOI circuit ESD global protection. Examiner noted that all figures are considered as same embodiments) comprising a power source (VDD) , a ground (GND), a signal input (101), and a signal output (108), comprising: 
providing one or more essentially identically configured electrostatic discharge protection circuits (ESD protection structure diode 102/102 ', 104/104’,105/105’ and 107/107’) coupled between and providing electrostatic discharge protection for either one or any combinations of the following pairs of circuit signals: the power source (VDD) and the ground (ESD protection structure diode 102/102 ', 104/104’,105/105’ and 107/107’ are coupled between VDD and GND), 
the power source (VDD) and the signal input (ESD protection structure diode 102/102 ', & 104/104’ are coupled between VDD and input signal 101) , 
the power source and the signal output (ESD protection structure diode  and 105/105’ and 107/107’ are coupled between VDD and output signal 108) , 
the ground and the signal input (102’ and 104’ are coupled between GND and 101), the ground and the signal output (105’ and 107’ are coupled between GND and 108), and the signal input and the signal output (ESD protection structure diode 102/102 ', 104/104’,105/105’ and 107/107’ are coupled between 101 and 108).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2- 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng “101562187”  in view of Chang “20050286186”.
In re to claim 2, Zeng discloses (Figs.1 and 11), wherein one or more of the electrostatic discharge protection circuits (102/102’, 104/104’,105/105’ and 107/107’)  are in serial connection between any two of the power source ((102 &102’  and 104&104’ are connected in series between VDD and GND) , the ground (GND) , the signal input (101), and the signal output (108), and wherein the number of the electrostatic discharge protection circuits in serial connection (102/102’, 104/104’,105/105’ and 107/107’) is greater than a ratio of a voltage difference between the power source (VSS) and the ground (GND) to a diode turn-on voltage (Examiner noted that VDD has a voltage higher than that of the GND which is enable to turn on the ESD voltage across the turn-on voltage is approximately 0.7V).
Zeng discloses power source but fails having discharge protection circuits are in serial connection between any of the two power source domains.
However, Chang discloses (a separated power ESD protection circuit) having least two power source domains (Figs. 3  and 16 shows ESD protection circuit  is coupled in series between the power source VDD1 and VDD2).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing of the claimed invention to have modify the SOI circuit ESD global protection Zeng to include more power supply to obtain the more power source and  advantage of improved the power efficiency and reliable power source. 
In re to claim 3, Zeng discloses (Figs.1 and 11), wherein one or more of the electrostatic discharge protection circuits (102102’, 104/104’,105/105’ and 107/107’)  are disposed between the power source and the signal input (ESD 102/104),  between the signal input and the ground (ESD 102’/104’), between the power source and the signal output (ESD 105/107) , and between the signal output and the ground (ESD105’/107’ ) .  
In re to claim 4, Zeng discloses (Figs.1 and 11), wherein one or more of the electrostatic discharge protection circuits (102102’, 104/104’,105/105’ and 107/107’)   are disposed between the power source and the ground (102102’, 104/104’,105/105’ and 107/107’ are disposed between VDD and GND)   . 
In re to claim 5, Zeng discloses (Figs.1 and 11),, comprising at least two power source domains (VDD)  providing power supply to the integrated circuit, wherein one or more of the electrostatic discharge protection circuits (102102’, 104/104’,105/105’ and 107/107’) are disposed between power sources of the two power source domains (VDD)  and disposed between grounds (GND) of the two power source domains, respectively. 
Zeng discloses power source domains but fails having electrostatic discharge protection circuits disposed between at least two power source domains.
However, Chang discloses (a separated power ESD protection circuit) having electrostatic discharge protection circuits disposed between at least two power source domains (Figs. 3  and 16 shows ESD protection circuit  is coupled in series between the power source VDD1 and VDD2).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing of the claimed invention to have modify the SOI circuit ESD global protection Zeng to include more power supply to obtain the more power source and  advantage of improved the power efficiency and reliable power source. 
In re to claim 13, Zeng discloses (Figs.1 and 11), wherein one or more of the electrostatic discharge protection circuits (102/102’, 104/104’,105/105’ and 107/107’)  are in serial connection between any two of the power source ((102 &102’  and 104&104’ are connected in series between VDD and GND) , the ground (GND) , the signal input (101), and the signal output (108), and wherein the number of the electrostatic discharge protection circuits in serial connection (102/102’, 104/104’,105/105’ and 107/107’) is greater than a ratio of a voltage difference between the power source (VSS) and the ground (GND) to a diode turn-on voltage (Examiner noted that VDD has a voltage higher than that of the GND which is enable to turn on the ESD voltage across the turn-on voltage is approximately 0.7V).
Zeng discloses power source but fails having discharge protection circuits are in serial connection between any of the two power source domains.
However, Chang discloses (a separated power ESD protection circuit) having least two power source domains (Figs. 3  and 16 shows ESD protection circuit  is coupled in series between the power source VDD1 and VDD2).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing of the claimed invention to have modify the SOI circuit ESD global protection Zeng to include more power supply to obtain the more power source and  advantage of improved the power efficiency and reliable power source. 
In re to claim 14, Zeng discloses (Figs.1 and 11), wherein one or more of the electrostatic discharge protection circuits (102102’, 104/104’,105/105’ and 107/107’)  are disposed between the power source and the signal input (ESD 102/104),  between the signal input and the ground (ESD 102’/104’), between the power source and the signal output (ESD 105/107) , and between the signal output and the ground (ESD105’/107’ ) .
In re to claim 15, Zeng discloses (Figs.1 and 11),, comprising at least two power source domains (VDD)  providing power supply to the integrated circuit, wherein one or more of the electrostatic discharge protection circuits (102102’, 104/104’,105/105’ and 107/107’) are disposed between power sources of the two power source domains (VDD)  and disposed between grounds (GND) of the two power source domains, respectively. 
Zeng discloses power source domains but fails having electrostatic discharge protection circuits disposed between at least two power source domains.
However, Chang discloses (a separated power ESD protection circuit) having electrostatic discharge protection circuits disposed between at least two power source domains (Figs. 3  and 16 shows ESD protection circuit  is coupled in series between the power source VDD1 and VDD2).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing of the claimed invention to have modify the SOI circuit ESD global protection Zeng to include more power supply to obtain the more power source and  advantage of improved the power efficiency and reliable power source.
10. Claim 6-11 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng “101562187”  in view of Yi “CN105388648”. 
In combination to re-claims 6 and 16, Zeng discloses (Figs.1 and 11), wherein each of the one or more essentially identically configured electrostatic discharge protection circuits (102102’, 104/104’,105/105’ and 107/107’) comprises :13Client Ref. No.: DV-008US1 SMRH Docket No.: 53EH-289996-US (53EH-310156)a first protection unit  (primary ESD structure protection diode 102/102’ and 104/104’) and second protection unit (105/105’ and 107/107’) .
Zeng discloses first and second protection units but fails having  comprising a first diode and a second diode , a third diode and a fourth diode, wherein the first diode comprises an anode coupled to a cathode of the second diode and configured as a first input terminal of the electrostatic discharge protection circuit, wherein the first diode comprises a cathode coupled to an anode of the second diode and configured as a serial connection terminal of the first protection unit, wherein the third diode comprises an anode coupled to a cathode of the fourth diode and configured as a serial connection terminal of the second protection unit, wherein the third diode comprises a cathode coupled to an anode of the fourth diode and configured as a second input terminal of the electrostatic discharge protection circuit, and wherein the serial connection terminal of the first protection unit is coupled to the serial connection terminal of the second protection unit. 
However, Yi discloses liquid crystal display and discharge circuit (Figs. 1-3. Fig.3 as annotated below, hereinafter fig.3’) having  first ESD protection deice (Fig.3’ first ESD protection deice)  comprises a first diode and a second diode  (first diode and second diode) ,
a third diode and a fourth diode (third and fourth diode) , 
wherein the first diode  comprises an anode coupled to a cathode of the second diode (the first diode comprises an anode coupled to a cathode of the second diode) and configured as a first input terminal (input terminal)  of the electrostatic discharge protection circuit (ESD 12), 
wherein the first diode comprises a cathode coupled to an anode of the second diode (the first diode comprises a cathode coupled to an anode of the second diode )  and configured as a serial connection terminal of the first protection unit (serial connection of 1st group) , 
wherein the third diode comprises an anode coupled to a cathode of the fourth diode (third diode comprises an anode coupled to a cathode of the fourth diode) and configured as a serial connection terminal  of the second protection unit (serial connection of 2nd  group) , 
wherein the third diode comprises a cathode coupled to an anode of the fourth diode (third diode comprises a cathode coupled to an anode of the fourth diode) and configured as a second input terminal (second input terminal)  of the electrostatic discharge protection circuit (ESD 12) , and wherein the serial connection terminal of the first protection unit  (serial connection of 1st group )  is coupled to the serial connection terminal of the second protection unit (serial connection of 2nd  group).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing of the claimed invention to have modify the SOI circuit ESD global protection Zeng to include first, second, third and fourth diode  in order to overcome the existing technology in liquid crystal display is power off the presence of residual charge results in image flicker degree of drift and defects and provides a release rate which can accelerate the residual charge, and does not affect the liquid crystal display of ESD protection capability and the discharge circuit, see page 2, parag.4 lines 1-4.



    PNG
    media_image1.png
    655
    1109
    media_image1.png
    Greyscale

In combination to re-claims 7 and 21, Zeng  (Figs.1 and 11) discloses the claim invention but fails having wherein the first diode, the second diode, the third diode and the fourth diode are an avalanche diode or a transient voltage suppression device.
However, Yi discloses liquid crystal display and discharge circuit (Figs.3’) the first diode (first diode), the second diode (second diode), the third diode (third diode) and the fourth diode (fourth diode)  are an avalanche diode or a transient voltage suppression device (Examiner noted that ESD 12 is configured to protect a sudden rush of current or voltage , voltage dip…etc that affect an electrical equipment directly or indirectly thus equivalent to transient voltage suppression device ).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing of the claimed invention to have modify the SOI circuit ESD global protection Zeng to include first, second, third and fourth diode in order to overcome the existing technology in liquid crystal display is power off the presence of residual charge results in image flicker degree of drift and defects and provides a release rate which can accelerate the residual charge, and does not affect the liquid crystal display of ESD protection capability and the discharge circuit, see page 2, parag.4 lines 1-4.
In combination to re-claims 8 and 17, Zeng  (Figs.1 and 11), further comprising an input buffer circuit (PMOS pipe 201 and NMOS pipe 201’ ) coupled to the signal input (signal input 101).  
In combination to re-claims 9 and 18, Zeng  (Figs.1 and 11),, wherein the input buffer circuit  (201/201’ 201)  comprises a first PMOS transistor (PMOS 201)  and a first NMOS transistor (NMOS 201’) , the first PMOS transistor (PMOS 201) having a source coupled to the power source (VDD ) , a gate electrode coupled both to a gate of the first NMOS transistor and the signal input (gate of PMOS is  coupled to gated NMOS and 101 )  and a drain coupled to a drain of the first NMOS transistor (drain of PMOS 201 is coupled to drain of NOMOS 201’), the first NMOS transistor having a source coupled to the ground (source of NMOS 201’ is coupled GND).  
In combination to re-claims 10 and 19, Zeng  (Figs.1 and 11), further comprising an output buffer circuit (203/203’) coupled to the signal output (108).  
In combination to re-claims 11 and 20, Zeng  (Figs.1 and 11),, wherein the output buffer circuit  (203/203’) comprises a second PMOS transistor (203 is PMOS)  and a second NMOS transistor (203’ is NMOS), the second PMOS transistor having a source  coupled to the power source (source of PMOS 203 is coupled VDD), a gate coupled to a gate of the second NMOS transistor (gate PMOS 203 is coupled to a gate of the NMOS transistor 203’ )  and a drain coupled both to a drain of the second NMOS transistor (drain of PMOS 203 is coupled drain of NMOS 203’) ) and the signal output (108) , the second NMOS transistor having a source coupled to the ground terminal (source of NMOS 203’ is coupled to the GND).  
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839